Exhibit 10.2
 
EXECUTION COPY
 


AGREEMENT FOR TRANSFER AND EXCHANGE
 
AGREEMENT FOR TRANSFER AND EXCHANGE (“Agreement”), dated as of September 12,
2008, between TERRESTAR CORPORATION, a Delaware corporation (“TerreStar”) and
SKYTERRA COMMUNICATIONS, INC., a Delaware corporation (“SkyTerra” and, together
with TerreStar, the “Parties”).
 
RECITALS
 
WHEREAS, Motient Ventures Holding Inc. (“MVH”), a Delaware corporation and
indirect, wholly owned subsidiary of TerreStar, owns 29,926,074 shares (the
“SkyTerra Shares”) of non-voting common stock, par value $0.01 per share, of
SkyTerra;
 
WHEREAS, pursuant to an Exchange Agreement among TerreStar, MVH and SkyTerra,
dated as of May 6, 2006 (the “Exchange Agreement”), TerreStar is obligated to
use its commercially reasonable efforts to distribute the SkyTerra Shares to the
holders of TerreStar’s common stock;
 
WHEREAS, MSV Investors, LLC (“MSV Investors”), a Delaware limited liability
company and indirect wholly owned subsidiary of SkyTerra, owns 4,216,270 shares
(the “Networks Shares”) of common stock, par value $0.001 per share of TerreStar
Networks, Inc., a Delaware corporation (“Networks”);
 
WHEREAS, MSV Investors Holdings, Inc. (“MSVIH”), a Delaware corporation and
wholly owned subsidiary of SkyTerra, owns 3,136,428 shares (the “TGL Shares”) of
common stock, par value $0.01 per share, of TerreStar Global Ltd., a Bermuda
corporation (“TGL”);
 
WHEREAS, pursuant to the Amended and Restated Stockholders Agreement of
Networks, dated as of May 6, 2006 (the “Stockholders Agreement”), the ability of
MSV Investors to sell or otherwise transfer the Networks Shares is limited;
 
WHEREAS, TerreStar desires that MVH be permitted and enabled to sell or
otherwise Transfer the SkyTerra Shares, and SkyTerra desires that MSV Investors
be permitted and enabled to sell or otherwise Transfer the Networks Shares and
that the transferees thereof have the right, but not the obligation, to exchange
Networks Shares for shares of common stock of TerreStar; and
 
WHEREAS, TerreStar desires to acquire from MSVIH the TGL Shares.
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties agree as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE I.
DEFINITIONS
 
Section 1.1       Certain Defined Terms.  For purposes of this Agreement:
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.
 
“Agreement” has the meaning set forth in the preamble.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.
 
“control,” including the terms “controlled by” and “under common control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by contract or otherwise.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Agreement” has the meaning set forth in the recitals.
 
“Exchanged Shares” has the meaning set forth in Section 4.1.
 
“Governmental Authority” means any United States federal, state or local
governmental, regulatory or administrative authority, agency or commission or
any judicial or arbitral body.
 
“Harbinger” means Harbinger Capital Partners Master Fund I, Ltd., an exempted
company organized under the laws of the Cayman Islands, and Harbinger Capital
Partners Special Situations Fund, L.P., a Delaware limited partnership.
 
“Harbinger Letter Agreement” has the meaning set forth in Section 3.5.
 
“Holder” has the meaning set forth in Section 4.1(a).
 
“Holder Exchange Agreement” has the meaning set forth in Section 4.1.
 
“Indemnifiable Claim” means a claim brought by any stockholder of TerreStar
(other than a holder of Exchanged Shares), in such capacity, against an
Indemnified Party, arising out of or related to or in connection with the waiver
contemplated by Section 3.1, and alleging in substance that such Indemnified
Party is liable for harm to such stockholder consisting of such stockholder’s
failure to receive SkyTerra Shares in a distribution from TerreStar as
contemplated by the Exchange Agreement.
 
“Indemnified Party” has the meaning set forth in Section 6.1(a).
 
2

--------------------------------------------------------------------------------


 
“Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any Governmental Authority.
 
“Lien” means, with respect to any of the TGL Shares, any lien, mortgage, pledge,
charge, security interest, proxy, voting agreement, voting trust or encumbrance
of any kind in respect of the TGL Shares, whether or not filed, recorded or
otherwise perfected under applicable law, and any agreement to give any security
interest.
 
“Losses” has the meaning set forth in Section 6.1(a).
 
“MSV Investors” has the meaning set forth in the recitals.
 
“MSV” means Mobile Satellite Ventures LP, a Delaware limited partnership and
indirect subsidiary of SkyTerra.
 
“MVH” has the meaning set forth in the recitals.
 
“MSVIH” has the meaning set forth in the recitals.
 
“Networks” has the meaning set forth in the recitals.
 
“Networks Shares” has the meaning set forth in the recitals.
 
“Organizational Documents” means as to any Person, the certificate of or
articles of incorporation, certificate of limited partnership, certificate of
formation, articles of organization, operating agreement, limited partnership
agreement, limited liability company agreement, stockholders agreements or
bylaws or other similar documents of such Person, as applicable.
 
“Other Investors” means Och Ziff Capital Management Group LLC, Solus Alternative
Asset Management, Millenium Partners L.P., George Haywood and any Affiliate of
any of the foregoing.
 
“Other Investors Letter Agreement” means the draft form of agreement attached
hereto as Exhibit A.
 
“Party” and “Parties” has the meanings set forth in the preamble.
 
“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“SkyTerra” has the meaning set forth in the preamble.
 
“SkyTerra Shares” has the meaning set forth in the recitals.
 
3

--------------------------------------------------------------------------------


 
“Stockholders Agreement” has the meaning set forth in the recitals.
 
“TerreStar” has the meaning set forth in the preamble.
 
“TerreStar Change of Control” means any event, occurrence or circumstance which
is a “change of control” or “change in control” of TerreStar or of Networks
within the meaning of (i) the Indenture, dated as of February 14, 2007, among
Networks, as issuer, the guarantors party thereto and U.S. Bank National
Association, as trustee, (ii) the Indenture, dated February 7, 2008, among
Networks, as the issuer, TerreStar, certain subsidiaries of Networks and U.S.
Bank National Association, as trustee, (iii) the Purchase Money Credit
Agreement, dated February 5, 2008, among Networks, as the borrower, the
guarantors party thereto from time to time and U.S. Bank National Association,
as collateral agent, Harbinger and EchoStar Corporation, as lenders, (iv) the
Series B Cumulative Convertible Preferred Stock of TerreStar or (v) the Series A
Cumulative Convertible Preferred Stock of TerreStar.
 
“TGL Shares” has the meaning set forth in the recitals.
 
“Transfer” means to sell, assign, transfer, pledge, encumber, hypothecate,
mortgage or otherwise dispose of, either voluntarily or involuntarily (or to
enter into any contract, option or other arrangement or understanding to do any
of the foregoing), but shall exclude any bona fide pledge to secure obligations
to financial institutions.
 
“Transferee” shall mean any person to whom Networks Shares have been Transferred
pursuant to Section 2.1.
 
ARTICLE II.
TRANSFERS OF NETWORKS SHARES
 
Section 2.1            Limitations on Transfers.
 
The following shall be the sole limitations on Transfers of Networks Shares by
SkyTerra, its Subsidiaries and, solely by virtue of their entry into Joinder
Agreements, Transferees of Networks Shares from and after the termination of the
Stockholders Agreement in accordance with Section 2.3, and no other limitations
shall apply by virtue of any other agreement between the Parties (for the
avoidance of doubt, including Transfers prior to May 15, 2009):
 
(a)           SkyTerra, its Subsidiaries and, solely by virtue of their entry
into Joinder Agreements, Transferees of Networks Shares shall not Transfer any
Networks Shares, TerreStar shall have the right to decline to take action to
permit the Transfer of Networks Shares, and Networks may prohibit any such
proposed Transfer, if, but only to the extent of the transfer of the number of
Networks Shares that, in the reasonable determination of TerreStar or Networks,
following consultation with and the receipt of written advice of nationally
recognized counsel, such Transfer, or exchange (or right to exchange) as
contemplated in Section 4.1: (i) could cause Networks to be in violation of any
material applicable state or federal laws or other material applicable legal
requirement; (ii) would be to Harbinger or an Affiliate of Harbinger; or (iii)
could cause a TerreStar Change of Control.  Such restriction and right to
decline to permit or to prohibit proposed Transfers shall not apply in the case
of transactions pursuant to effective registration statements, Rule 144
promulgated under the Securities Act or tender offers.
 
4

--------------------------------------------------------------------------------


 
(b)           TerreStar shall be entitled to delay any action to permit the
Transfer of Networks Shares, and Networks may delay any such Transfer, to the
extent that regulatory approval, notification or other submission or procedure
is required as a condition to such Transfer (including Federal Communications
Commission approvals (if required), and filings under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and applicable securities laws),
until after such approval, notification or other submission or procedure has
been obtained, submitted or completed, as reasonably determined by TerreStar and
Networks.
 
(c)           Transfers of Networks Shares shall be in multiples of 1,000,000
Networks Shares (as appropriately adjusted for any stock split, combination,
capital reorganization, reclassification, stock dividend, stock distribution or
similar event declared or effected after the date hereof), except that, if MSV
Investors shall own fewer than such number of Networks Shares, it shall be
permitted to Transfer all of its remaining Networks Shares.
 
(d)           No Transfer of Networks Shares shall be permitted unless such
Transfer is not subject to, or is effected in compliance with an exemption from
the registration requirements of, the Securities Act or is pursuant to an
effective registration statement.  The parties to the proposed Transfer shall
provide to Networks such information as it reasonably requests to confirm the
permissibility thereof.
 
(e)           No Transfer of Networks Shares shall occur until the Transferee
has delivered to TerreStar a duly executed and fully completed Joinder Agreement
in the form of Exhibit B.
 
Section 2.2            Confirmation Letter.  Upon SkyTerra’s request, TerreStar
shall, or shall cause Networks to, confirm (in writing if requested) to third
parties the arrangements of this Article II.
 
Section 2.3            Stockholders Agreement.  The Stockholders Agreement shall
automatically terminate immediately prior to the effectiveness of the first
Transfer of Networks Shares in accordance with this Article II.
 
ARTICLE III.
TRANSFERS OF SKYTERRA SHARES
 
Section 3.1            Transfers of SkyTerra Shares.  SkyTerra hereby waives all
obligations of TerreStar and its Affiliates to SkyTerra, under Sections 2.5(i)
or 4.8 of the Exchange Agreement or otherwise, that TerreStar distribute
SkyTerra Shares to TerreStar’s stockholders.
 
Section 3.2            Limitations on Transfers.
 
The following shall be the sole limitations on Transfers of SkyTerra Shares by
TerreStar, its Subsidiaries and, solely by virtue of their entry into agreements
pursuant to Section 3.2(d), transferees of SkyTerra Shares, and no other
limitations shall apply by virtue of any other agreement between the Parties,
but, for the avoidance of doubt, Transfers to Harbinger or the Other Investors
completed within 30 days of the date hereof shall be exempt from these
limitations:
 
5

--------------------------------------------------------------------------------


 
(a)           TerreStar, its Subsidiaries and, solely by virtue of their entry
into agreements pursuant to Section 3.2(d), Transferees of SkyTerra Shares shall
not Transfer any SkyTerra Shares, SkyTerra shall have the right to decline to
take action to permit the Transfer of SkyTerra Shares, and SkyTerra may prohibit
any such proposed Transfer, if, in the reasonable determination of SkyTerra,
such Transfer would cause SkyTerra to be in material violation of any applicable
state or federal laws or other material applicable legal requirement.
 
(b)           SkyTerra shall be entitled to delay any action to permit the
Transfer of SkyTerra Shares, and SkyTerra may delay any such Transfer, to the
extent that regulatory approval, notification or other submission or procedure
is required as a condition to such Transfer (including, but not limited to,
Federal Communications Commission approvals (if required), and filings under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and applicable
securities laws), until after such approval, notification or other submission or
procedure has been obtained, submitted or completed, as reasonably determined by
SkyTerra.
 
(c)           No Transfer of SkyTerra Shares shall be permitted unless such
Transfer is not subject to, or is effected in compliance with an exemption from
the registration requirements of, the Securities Act.
 
(d)           No Transfer of SkyTerra Shares may take effect earlier than the
third Business Day after written notice thereof is given to SkyTerra, which
notice shall be accompanied by an agreement to be bound by terms similar to the
terms of Exhibit B and including similar information.  The parties to the
proposed Transfer shall provide to SkyTerra such information as it reasonably
requests to confirm the permissibility thereof.
 
Section 3.3            Effect of Transfer of SkyTerra Shares.  No Transferee of
the SkyTerra Shares shall, on account of such transfer, be entitled to any
rights created under any contractual arrangement entered into prior to the date
hereof, including the Exchange Agreement.  Each Party shall consider in good
faith suggestions by the other for the termination of agreements between the
Parties or their Affiliates, or provisions thereof, made impracticable or
unnecessary by virtue of Transfers of the SkyTerra Shares or Networks Shares or
the transactions contemplated by the Holder Exchange Agreements.
 
Section 3.4            Waiver Letter.  Upon TerreStar’s request, SkyTerra shall
confirm (in writing if necessary) to third parties the waiver contained in
Section 3.1.
 
Section 3.5            Agreement with Harbinger.  SkyTerra shall promptly enter
into an agreement with Harbinger (the “Harbinger Letter Agreement”)
substantially in the form of Exhibit C hereto.
 
ARTICLE IV.
EXCHANGE AND REGISTRATION
 
Section 4.1            Exchange and Registration Rights.  From time to time from
the date hereof until May 15, 2014, subject to Section 4.2, upon the request of
Transferees of Networks Shares, TerreStar shall enter into one or more Exchange
and Registration Agreements (each, a “Holder Exchange Agreement”) in the form of
Exhibit D with such Transferees, pursuant to which, subject to the terms and
conditions thereof, each such Networks Share shall be exchanged for 4.37 shares
of common stock of TerreStar (“Exchanged Shares”) (subject to adjustment for
stock splits, combinations, reclassifications and similar transactions) and the
Transferees will be entitled to the registration and other rights as set forth
therein.
 
6

--------------------------------------------------------------------------------


 
Section 4.2            Transfer of TGL Shares.  TerreStar shall not be obligated
to consummate the closing under any Exchange and Registration Agreement unless
SkyTerra shall have previously transferred, or caused MSVIH to transfer, in
consideration thereof, all of the TGL Shares to TerreStar, or transfers or will
or will cause MSVIH to transfer the TGL Shares at such closing, free and clear
of all Liens, without additional consideration.  Subject to the foregoing,
nothing herein shall prevent or delay the Transfer by SkyTerra or MSVIH of any
TGL Shares to any party at any time.
 
Section 4.3            Actions to Aid Exchange and Registration.  Until the
earlier of May 15, 2014, and the date when no further Networks Shares are
eligible for exchange pursuant to Holder Exchange Agreements and no Exchanged
Shares are eligible for registration under the Holder Exchange Agreements,
TerreStar shall not (a) modify or permit the modification of the definitions
referred to in the definition of “TerreStar Change of Control” in any manner
adverse to the interests of the holders of Networks Shares or Exchanged Shares,
(b) fail to use commercially reasonable efforts to comply with the “current
public information” requirements of Rule 144(c) promulgated under the Securities
Act, or (c) enter into any other agreement granting registration rights which
could cause the registration under the Holder Exchange Agreements to become
unavailable or which would have a higher priority.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
Section 5.1            Representation and Warranties of the Parties.  Each Party
represents and warrants to the other Party as follows:
 
(a)           Organization and Good Standing.  Such Party is an entity duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization and has all requisite power and authority to
consummate the transactions contemplated by this Agreement.
 
(b)           Authority.  Such Party has all requisite power, authority and
legal capacity to enter into this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement, and the
Waiver Letter provided for in Section 3.4 in the case of SkyTerra, by such
Party, the performance of such Party’s obligations hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action of such Party.  This Agreement has been duly executed
and delivered by such Party and, assuming the due authorization, execution and
delivery of this Agreement by the other Party, constitutes a valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
enforcement of creditors’ rights generally and by general principles of equity.
 
7

--------------------------------------------------------------------------------


 
(c)           No Conflict; Consents.  The execution and delivery by such Party
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not (i) conflict with, violate or constitute a breach
or default under the Organizational Documents of such Party or, in any material
respect, any applicable agreement to which such Party is a party, or (ii)
violate any judgment, order, decree or Law applicable to such Party.  No
consent, approval, authorization, order, filing, registration or qualification
of or with any Governmental Authority or other Person is required to be obtained
in connection with the execution and delivery of this Agreement by such Party or
the performance of such Party’s obligations hereunder.
 
ARTICLE VI.
INDEMNIFICATION
 
Section 6.1            Indemnification.
 
(a)           Subject to the limitations of this Article VI, TerreStar shall
indemnify and hold harmless SkyTerra and its officers, directors, employees,
agents, successors, assigns and Affiliates (each, an “Indemnified Party”),
against any losses, claims, damages, liabilities, actions, judgments, causes of
action, costs or expenses (collectively, “Losses”), net of amounts actually
received by the Indemnified Party in indemnification or insurance from third
parties, incurred or suffered by the Indemnified Party as a result of or
relating to any Indemnifiable Claim.
 
(b)           If an Indemnified Party receives notice from any third party with
respect to, or otherwise becomes aware of, an Indemnifiable Claim, then the
Indemnified Party shall promptly (but in any event no later than 5 days after
receipt of such notice) notify TerreStar thereof in writing; provided, however,
that no delay on the part of the Indemnified Party in so notifying TerreStar
shall relieve TerreStar from any obligation under this Article VI unless (and
then solely to the extent that) TerreStar is thereby prejudiced.
 
(c)           TerreStar shall have the right (except as otherwise provided
herein) to assume the defense of the Indemnifiable Claim with counsel of its
choice, at any time within 15 days after the Indemnified Party has given notice
to TerreStar of the Indemnifiable Claim; provided, however, that the Indemnified
Party may retain one separate counsel (i) at its sole cost and expense and
participate in the defense of the Stockholders Claim, or (ii) if the Indemnified
Party has reasonably concluded that a conflict exists between the Indemnified
Party and TerreStar that would prevent the counsel selected by TerreStar from
representing the Indemnified Party, or if the Indemnified Party has reasonably
concluded that there may be material legal defenses available to it that are
different from or additional to those available to TerreStar, in which case
TerreStar will be responsible for the cost of expense of such separate counsel
and TerreStar will not have the right to direct the defense of such action on
behalf of the Indemnified Party.
 
(d)           TerreStar will not, without the prior written consent of the
Indemnified Party (which consent will not be unreasonably withheld), consent to
the entry of judgment or enter into any settlement or compromise in respect of
which indemnification has been sought hereunder, unless such settlement or
compromise includes an unconditional release of the Indemnified Party and each
controlling person thereof from all liability arising out the Indemnifiable
Claim.  The Indemnified Parties will not be liable for any settlement of any
action or claim effected in violation of the previous sentence.  TerreStar will
not be liable for any settlement of any action or claim effected without its
written consent (which consent shall not be unreasonably withheld).
 
8

--------------------------------------------------------------------------------


 
Section 6.2            Limitations.
 
(a)           In no event shall any Indemnified Party be entitled under this
Article VI to recover any punitive, incidental, consequential, indirect,
exemplary or other special damages, damages representing lost profits, revenue,
income or opportunities, business interruption, or harm to reputation, or any
similar amounts.
 
(b)           Indemnification pursuant to this Article VI shall be the sole and
exclusive remedy of the Indemnified Parties against TerreStar and its employees,
directors, officers, agents and other representatives in respect of any
Indemnifiable Claim.
 
(c)           For the avoidance of doubt, the rights of the Indemnified Parties
under Section 6.1 are personal to such Persons, may not be assigned (other than
to successor corporations) and are not intended to benefit any other Person,
including Transferees of Networks Shares.
 
ARTICLE VII.
GENERAL PROVISIONS
 
Section 7.1            Public Announcements.
 
  The Parties shall consult with each other before issuing, and provide each
other the opportunity to review and comment upon, any press release or other
public statement with respect to the transactions contemplated hereby, and shall
not issue any such press release or make any such public statement prior to such
consultation, except as may be required by applicable Law.  Each Party shall be
permitted to describe this Agreement and the transactions contemplated hereby in
a Current Report on Form 8-K to be filed with or furnished to the Securities and
Exchange Commission, but each Party shall provide a draft of such report to the
other, with opportunity to provide comments, prior to such filing.
 
Section 7.2            Amendment and Modification.
 
  This Agreement may not be amended, modified or supplemented in any manner,
whether by course of conduct or otherwise, except by an instrument in writing
specifically designated as an amendment hereto, signed on behalf of each Party.
 
Section 7.3            Fees and Expenses.
 
  Each of the Parties acknowledges and agrees that such Party is responsible for
bearing and paying its own legal fees and any other expenses incurred in
connection with negotiating, executing and implementing this Agreement.  Nothing
in this Section 7.3 shall preclude a Party from making a claim for or recovering
legal expenses incurred in connection with enforcement of its rights and
remedies under this Agreement in a court of law or other legal proceeding,
arbitration or mediation.
 
Section 7.4            Waiver.  No failure or delay of either Party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the Parties
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have hereunder.  Any agreement on the part of either Party
to any such waiver shall be valid only if set forth in a written instrument
executed and delivered by a duly authorized officer on behalf of such Party.
 
9

--------------------------------------------------------------------------------


 
Section 7.5            Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or if by facsimile, upon written confirmation of
receipt by facsimile or otherwise, (b) on the first Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered to the addresses set forth below, or pursuant to
such other instructions as may be designated in writing by the Party to receive
such notice:
 

 
(i)
if to TerreStar, to:
             
TerreStar Corporation
     
12010 Sunset Hills Road
     
Reston, VA 20910
     
Attention:  General Counsel
             
with a copy (which shall not constitute notice) to:
             
Gibson, Dunn & Crutcher LLP
     
200 Park Avenue
     
New York, NY 10166
     
Attention:  David M. Wilf
           
(ii)
if to SkyTerra, to:
             
SkyTerra Communications, Inc.
     
10802 Parkridge Boulevard
     
Reston, VA 20191
     
Attention:  General Counsel
             
with a copy (which shall not constitute notice) to:
             
Skadden, Arps, Slate, Meagher & Flom LLP
     
Four Times Square
     
New York, NY 10036
     
Attention: Gregory A. Fernicola and Michael J. Zeidel
 

 
Section 7.6            Interpretation.  When a reference is made in this
Agreement to a Section, Article or Exhibit such reference shall be to a Section,
Article or Exhibit of this Agreement unless otherwise indicated.  All words used
in this Agreement will be construed to be of such gender or number as the
circumstances require.  Any capitalized terms used in any Exhibit but not
otherwise defined therein shall have the meaning as defined in this
Agreement.  All Exhibits annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth herein.  The
word “including” and words of similar import when used in this Agreement will
mean “including, without limitation,” unless otherwise specified.
 
10

--------------------------------------------------------------------------------


 
Section 7.7            Entire Agreement.  This Agreement (including the Exhibits
hereto) constitute the entire agreement, and supersede all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the Parties with respect to the subject matter hereof and thereof.  This
Agreement shall not be deemed to contain or imply any restriction, covenant,
representation, warranty, agreement or undertaking of any Party with respect to
the transactions contemplated hereby other than those expressly set forth herein
or in any document required to be delivered hereunder, and none shall be deemed
to exist or be inferred with respect to the subject matter
hereof.  Notwithstanding any oral agreement or course of action of the Parties
or their representatives to the contrary, no Party to this Agreement shall be
under any legal obligation to enter into this Agreement unless and until this
Agreement shall have been executed and delivered by each of the Parties.
 
Section 7.8            No Third-Party Beneficiaries.  Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the Parties and their respective successors and permitted assigns, and other
than the Indemnified Parties, any legal or equitable right, benefit or remedy of
any nature under or by reason of this Agreement.
 
Section 7.9            Assignment; Successors.  This Agreement will bind and
inure to the benefit of the Parties and their respective successors, and
permitted assigns.  No Party will assign any rights or delegate any obligations
hereunder without the consent of the other Parties.  Except as otherwise
expressly provided herein, nothing in this Agreement is intended to or will
confer any rights or remedies on any Person other than the Parties and their
respective successors and permitted assigns.
 
Section 7.10          Enforcement.  The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  Accordingly, each of the Parties shall be entitled to specific
performance of the terms hereof, including an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in the United States District Court for the
Southern District of New York or the applicable New York state court located in
New York County (or, if such court lacks subject matter jurisdiction, in any
appropriate New York State or federal court), this being in addition to any
other remedy to which such Party is entitled at law or in equity.  Each of the
Parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security as a prerequisite to obtaining equitable relief.
 
Section 7.11          Governing Law; Consent to JurisdictionSection 7.12.  This
Agreement shall be governed by and construed in accordance with the Law of the
State of New York without regard to any applicable principles of conflicts of
law.  Each Party agrees that, in connection with any legal suit or proceeding
arising with respect to this Agreement, it shall submit to the non-exclusive
jurisdiction of the United States District Court for the Southern District of
New York or the applicable New York state court located in New York County and
agrees to venue in such courts.
 
11

--------------------------------------------------------------------------------


 
Section 7.13          Severability.  Whenever possible, each provision or
portion of any provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable Law, but if any provision or
portion of any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.
 
Section 7.14          Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 7.15          Counterparts.  This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Party.
 


 
[The remainder of this page is intentionally left blank.]


 
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, TerreStar and SkyTerra have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.
 

 
TERRESTAR CORPORATION
             
By:
     
Name:
   
Title:
             
SKYTERRA COMMUNICATIONS, INC.
             
By:
 
 
 
Name:
   
Title:

 
 
 
 
 
 
 
[Signature Page to Agreement]

--------------------------------------------------------------------------------


 
Exhibit A
 
Other Investors Letter Agreement




[Attached]
 
 
 
 
 
 
 
A-1

--------------------------------------------------------------------------------


 
Exhibit B
 
Form of Joinder Agreement
 
[Attached]
 
 
 
 
 
 
A-1

--------------------------------------------------------------------------------


 
Exhibit C
 
Form of Letter Agreement with Harbinger
 
 [Attached]
 
 
 
 
 
 
B-1

--------------------------------------------------------------------------------


 
Exhibit D
 
Form of Exchange and Registration Agreement
 
 [Attached]
 
 
 
 
 
 
 
 
[Signature Page to Agreement]

--------------------------------------------------------------------------------